Taft, J.
The plaintiffs, owning certain lumber lands in Pennsylvania, and having made a contract with Sherman to ^manufacture lumber at an agreed compensation, sold to the defendants one undivided half of the lands, and became partners with them in the manufacture and sale of lumber from the lands, allowing the firm the benefit of the contract with Sherman while the firm continued; and the firm likewise employed Marsh to haul the lumber and run it down the river to Cincinnati.
The partnership thus formed was dissolved in June, 1861, by a written contract, specifying a sale by the plaintiffs *418of their interest in the lands and in the contract with Sherman, and a transfer to the defendants by the plaintiffs of their account for moneys paid to Sherman on the contract with him, and to Marsh for hauling, etc., but making no mention of the moneys which had been paid by the defendants to Sherman on said contract, and to Marsh, and providing for a future settlement of the partnership accounts.
Held, that it was competent for the plaintiffs to prove by parol evidence that the payments which had been made by the defendants to Sherman and to Marsh were part of the consideration of the sale and transfer by the plaintiffs to the defendants of their interest in the lands and in the Sherman contract, and were not to be charged to the plaintiffs in the final settlement of the partnership account between the plaintiffs and the defendants.